 ELECTRICALWORKERS IBEWLOCAL 11 (CHOI ENGINEERING)InternationalBrotherhood of ElectricalWorkers,Local 11,AFL-CIO (Choi Engineering Corp.)andBarrynell Williams.Case 31-CB-614430 October 1985DECISION AND ORDERBY MEMBERS DENNIS,JOHANSEN, ANDBABSONOn 30 July 1985 Administrative Law. JudgeRichard D. Taplitz issued the attached decision.The Respondent filed exceptions and a supportingbrief,and the General Counsel filed a brief in op-position to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,and conclusions and to adopt the recommendedOrder.ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,InternationalBrotherhood of ElectricalWorkers,Local 11,AFL-CIO,Los Angeles,California,itsofficers,agents,and representatives,shall take the action setforth in the Order.IThe General Counsel's request that the Respondent's exceptions bestricken in their entirety or, alternatively,that certain portions of the Re-spondent's brief be stricken,is denied.Julia A. OsbornandRhonda J.Herry, Esqs.,for the Gen-eral Counsel.Davis,Frommer & Jesinger by Allan S.Cohen,Esq.,ofLos Angeles,California,for the Union.DECISIONSTATEMENT OF THE CASERICHARD D.TAPLITZ,AdministrativeLaw Judge.This case wastried in LosAngeles, California, on June12, 1985.The charge was filed on March 20, 1985, byBarrynellWilliams,an individual.The complaint, whichissued onApril 23and was amendedon April25, 1985,and at the trial, alleges that International Brotherhood ofElectricalWorkers,Local 11, AFL-CIO (theUnion)violated Section 8(b)(1XA) and(2) of the National LaborRelations Act.IssueThe primaryissue is whetherthe Unionviolated theAct by refusing to refer Williams for employment from13its exclusive hiring hall because the Union believed thatWilliams was delinquent in dues owed to a sister local.All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses,to argue orally,and to file briefs.Briefs,which have been carefully considered,were filed onbehalf of the General Counsel and the Union.On the entire record'of the case,and from my obser-vation of the witnesses and their demeanor,Imake thefollowingFINDINGS OF FACTI.JURISDICTIONChoiEngineeringCorp. (Choi),a California corpora-tion with an office and place of business in San Leandro,California,is a general contractor in the construction in-dustry specializing in electricalwork.It annually pur-chases and receives goods or services valued in excess of$50,000directlyfrom suppliers locatedoutside of Cali-fornia.The LosAngelesCounty Chapter of theNationalElectrical Contractors Association(NECA)is an organi-zation composed of employers engaged in electrical con-tracting in the construction industry.It represents its em-ployer-members in negotiating and administering collec-tive-bargaining agreements with various labor organiza-tions including the Union.The employer-members ofNECA,collectively,annually purchase and receive inCalifornia goods or services value in excessof $50,000directly fromsuppliers located outsideof California. Thecomplaint alleges, the answer admits, and Ifind thatChoias well as the employer-members ofNECAcollec-tively are employers engaged in commerce within themeaning of Section 2(6) and(7) of the Act.The Unionis a labor organization within the meaningof Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. TheSequenceof Events1.The hiring hallNECA and theUnion are parties to a collective-bar-gaining agreement entitled"InsideWiremen'sAgree-ment" which covers the wages,hours, and other termsand conditions of employment for certain electrical em-ployees.The agreement is effective by its terms fromJune 1,1983, through May 31,1986. AboutFebruary 22,1984,Choiexecuted a "Letter of Assent" withthe Unionbinding it to the terms and conditions of employment ofthat agreement.Article 4 ofthe collective-bargainingagreement sets forth an exclusive referral procedure asfollows:Section 4.01. In the interest of maintaining an ef-ficient system of production in the Industry,provid-ing for an orderly procedureof referral of appli-cants for employment,perserving the legitimate in-IThe unopposed motion of the General Counsel,which was annexedto her beef, to correct the transcript of the record is granted. The motionhas been added to the exhibits as G.C.Exh. 14277 NLRB No. 8 14DECISIONSOF NATIONAL LABOR RELATIONS BOARDterest of the employees in their employment statuswithin the area and of eliminating discrimination inemployment because of membership or non-mem-bership in the Union,the parties hereto agree to thefollowing system of referral of applicants for em-ployment.Section 4.02.The Unionshall be the sole and ex-clusive source of referral of applicants for employ-ment.Section4.03.The Employershall have the rightto rejectany applicant for employment.Section4.04. The Unionshall select and refer ap-plicantsforemploymentwithout discriminationagainst such applicants by reason of membership ornon-membership in the Union and such selectionand referral shall not be affected in any way byrules, regulations,bylaws,constitutional provisionsor any otheraspect or obligation of Union member-ship policies or requirements.All suchselection andreferral shall be in accord with the following proce-dure.Section 4.05. (a) The Unionshallmaintain a reg-isterof applicants for employment established onthe basisof the Groupslisted below.Each applicantfor employment shall be registered in the highestpriority Group for whichhe qualifies.Journeyman WiremanGROUPI.All applicants for employment whohave fouror more years'experience in the trade,are residents of the geographical area constitutingthe normal construction labor market,have passed ajourneyman wireman's examination given by a dulyconstituted Inside ConstructionLocal Union of theIBEWor havebeen certified as a journeyman wire-man byany InsideJoint Apprenticeshipand Train-ing Committee and who have been employed for aperiod of atleast one year in the lastfour yearsunder acollectivebargaining agreement betweenthe partiesto thisagreement.GROUPII.All applicants for employment whohave fouror more years' experience in the tradeand who have passed a journeyman wireman's ex-amination given by a duly constituted Inside Con-structionLocal Union of the IBEWor have beencertifiedas a journeyman wireman by any InsideJoint Apprenticeshipand Training Committee.GROUP III.All applicants for employment whohave twoor more years'experience in the trade, areresidents of the geographical area constituting thenormal construction labor market and who havebeen employed for at least six months in the lastthree years in the trade under a collective bargain-ing agreement between the parties to this agree-ment.GROUP IV.All applicants for employment whohave worked at the trade for more than one year.The Unionmaintains hiring halls at several differentlocations.The dispatchesare coordinatedby the variousdispatcherswho use headphones to communicate be-tween the different locations.The procedure at thehiring hallsis to fill jobopenings with group I applicantsuntil the pool of group I applicants at the hall is exhaust-ed. At thatpoint thejob iscalled out and group II appli-cants can apply forit.The groupII applicant who ishighest on the list is entitledto the job. Thereis a physi-cal posting of availablejobsand in addition a computersystem is used.2.Williams' attempt to use the hiring hallBarrynellWilliams is a memberof Local 130 of theInternationalBrotherhood of Electrical Workers, AFL-CIO. Local 130, whichis located in Louisiana,is a sisterlocal of the Union. In 1980 Williams completed the ap-prenticeship course conductedby Local 130and met allthe other requirements needed to qualify for journeymanstatus.Inmid-December 1984 Williams moved fromLouisiana to the Los Angeles area and on December 21,1984, he registered on the Union's out-of-work list.Atthat time he gave the Union a traveler's letter fromLocal 130,other information relating to his membershipstatus, and a paid-up dues receipt for December 1984. Hewas placed on the group II out-of-work list. He was onthat list at all times material herein.The parties havestipulated and I find that Williams was at all times eligi-ble for placement on the group II hiring list.Williams reported to the dispatch office almost everyday throughout January, February, and the first part ofMarch 1985.His physical appearance was necessary be-cause an applicant had to be present at the hall to bid ona job.On March 12,1985,Williams was present at the hallfor the dispatch. About 10:40 a.m. the Choi job was an-nounced.As with all jobs to be dispatched it was listedon a posted computerprintoutsheet and displayed on alighted board which listed the jobs numerically. As a jobis taken the lights on the panel board go out, whichmeans that it is no longer available.When the Choi job was announced,no one fromgroup I put in for it and it became available for group IIapplicants.Williams was the only group II applicant whoapplied for that job. He went to the dispatch windowwhere the dispatcher, Louanne Ryerson,contacted theother hiring halls over her headset and verified that hisnumber was the lowest one of the group II Applicantsseekingthe job.She then made an announcement thatthe Choi job was filled by Williams and she further an-nounced that the dispatch was closed for the day. Thedispatcher then told Williams that Business Representa-tiveDouglasCooleywould have to complete the dis-patch form and that Williams would have to fill out cer-tain forms because it was his first dispatch from the hall.Ryerson asked Williams his dues receipt.Williams re-plied that he had his receipt from the Louisiana local forFebruary and that he had mailed in his payment forMarch dues about February 26 but he had not yet re-ceived his March receipt.At that point Union BusinessRepresentativeDouglasCooleycame to the dispatchwindow.2 It was his decision to make whether a person2Cooley was the business agent responsible for dealing with mattersconcerning referral and dispatch on March 12 ELECTRICALWORKERS IBEWLOCAL II (CHOI ENGINEERING)went out on a job if there was a problem concerning adispatch.3Cooley alsoasked for the dues receipt andWilliams repeated the same he had told Ryerson. Hegave Williams a receiptfrom Local130 showing that hehad paid his dues through February 1985.4 Williams saidthat if Cooleywould call the Louisiana local, it wouldtell him that his dues were paidthroughMarch.Cooleyagreed to made the call.Cooley thencalledWilliams' home local.He was toldby someone at that localthat theyhad not received anymoney from Williams for March.He then went back toWilliams and said that the home local was not in receiptof the money.Williams said that hewouldcall the localhimself and that therehad tobe some mistake because hehad mailed his dues late in February.Within thenext 5 minutes Williams called his home'local and spoke to Buck Hammond,an assistant businessrepresentative.He explained the situation to Hammondwho switchedhis call to Janice,the secretary who han-dles dues payment.Williams asked her about the duesand she said that the dues were not paid for March. Hetold her that there had to besome mistake because hehad mailed it in.She asked him to hold while she lookedthroughsome letters on her desk,and then said she hadfound it and that his dues were current.Williams thenspoke toLocal 130's assistant businessagent Eddy Cretinand asked him to call theUnion backimmediately to tellthem that his dues were current,because he was tryingto getto work.Cretin agreed to do so.ShortlythereafterUnionBusinessManager FloydHenke received verification from Williams'home localthat a mistake had been made and that Williams'dues forMarch had in fact been paid.Henke relayedthat infor-mation toCooley.About an, hour afterWilliams had initially applied forthe job,he again approached the window and -spoke toCooley. Cooley told him that Cretinhad called back tolet them know his dues were current.Williams askedwhether he would get thejob and Cooleyreplied thatWilliams would not be sent out that day because thecomputer had already been shut down.According toCooleythe person doing theclericalworkhad alreadystarted making the selections and updating the names onthe list forthe next day. Cooleysaid that he had spokenwith the business managerand they haddecided not tosend him out. Ryerson then came to the dispatchwindow with a slip in her hand and askedwhether Wi-liams was going to be dispatched that day or not.Cooleysaid that he wasnot. Cooleyalso said that if Williams re-turned the nextday therewould be no problem with hisgoing to work.Williams returned to the hall on March 13 and sawthat the Choijob was once again posted.The job wasgiven to a group I applicant and he did not have an op-portunity to bid on it.Cooley testifiedthat the hiring hall rules require thatan applicant for referral must have a paid-up receipt ina I find that Cooley was an agent of the Union.4 Dues for Local 130 are payable in advance on the first of each monthfor that month. Though they are due on the 1st they are not considereddelinquent until the 15th of the month.15his possession at the time of dispatch.He also averredthat local members pay dues of$21.80 a month whetherthe member works or not but that a traveler does notpay any hiring hall fee until he actually goes to work.In his testimony Cooley admitted,and I find,thatWil-liams was the next up for referral for the Choi job andthat the reason he was not given the job was becauseCooley believed he was not current in his dues to thesister local.There is little dispute about the key facts.The Unionoperates an exclusive hiring hall.Williams was eligiblefor group II status pursuant to the rules of that hiringhall and on December 12, 1984,he was on the out-of-.work list in that category.When the Choi job was calledfor dispatch on that day,no one from group I and noone from group II other than Williams applied for thejob.Williams was the next up for referral for that joband the reason he was not given the job was becauseCooley,who was in charge of the hiring hall, believedthatWilliams was not current in his dues to the sisterlocal.An hour later when Cooley was informed that hisbelief was mistaken and that Williams in fact was currentin his dues to the sister local, Cooley refused to correctthe mistake.Williams was not referred to the Choi job.B. Analysis and ConclusionThe Board has previously considered situations thatwere for all practical purposes identical to those in theinstant case.InOperating EngineersLocal 370 (AGC ofAmerica),224 NLRB641, 645(1976), a union refused torefer an applicant for employment because the applicantwas delinquent in his dues payments to a sisterlocal. Theadministrative law judge found a violation in a decisionwhich read(224 NLRB at 645):An exclusive hiring hall gives a great deal of au-thorityover the hiring process to a Union,but suchauthority is not in itself violativeof the Act.loHowever,under such a hiring hall system,a unioncannot lawfully refuse to refer an applicant becauseof security clause.'1A union may lawfully refuse torefer an applicant in a situation where that unioncould,pursuant to a lawful union-securityclause,require immediate discharge of that employee forfailure to pay dues under a contract governing hisemployment,12 but the applicant cannot be requiredto pay back dues for a period when dues were notvalidly required as a condition of employment.) 3Referral cannot lawfully be refused because an ap-plicant is not a member of or current in his dueswith a sister local of the same International as thereferring union. l410Local357,International Brotherhood of TeamstersChauffeursWarehousemen and Helpers of America[Los Angeles-SeattleMotorExpress] v.NLRB,365 U S. 667 (1961).11Seafarers InternationalUnion of NorthAmerica.Atlantic.Gulf,Lakes&InlandWaters District.AFL-CIO(Isthmian LinesInc.), 202 NLRB 657, enfd 496 F 2d 1363(C.A 5, 1974).In addi-tion, referral may be conditioned on the payment of a reasonablenondiscriminatory hiring hall feeBoston Cement Masons and As-phalt Layers Union No.534(Duran Maguire Eastern Corp.),216 16DECISIONSOF NATIONAL LABORRELATIONS BOARDNLRB 568(1975).However,there is no such issue in this case asBailey paid all the"dobie"fees required of him.12MayfairCoat&Suit Co.,140 NLRB 1333 (1963).is Cf.Fishermen& Allied Workers'Union,Local33,Internation-al Longshoremen's and Warehousemen's Union(S G. GuiseppeFish-ing, Inc.),180 NLRB 851(1970), enfd.448 F.2d 255(C.A. 9, 1971).14Cf.International Brotherhoodof ElectricalWorkers.AFL-CIO, Local648 (Foothill Electrical Corporation),182NLRB 66(1970), enfd.440 F.2d 1184(C.A. 6, 1971),International Brother-hoodof ElectricalWorker, AFL-CIO, Local82 (NationalElectricalContractorsAssociation,Dayton,OhioChapter),182NLRB 59(1970), enfd.440 F.2d 1184(C.A. 6, 1971).The Board adopted the administrative law judge's deci-sion in an unpublishedorder.The administrative lawjudge's decision was however reported in the supplemen-tal decisionand order of the Board cited above.A similar conclusion was reached by the Board inBricklayers Local 8 (CaliforniaMason Assn.),235 NLRB1001 (1978), where a union was found to have violatedthe Act by refusing to refer an applicant from its hiringhall because the applicant had not paid a fine imposed bya sister local.In that casea majority of theBoard's panelalso found that the Union had violated the Act by failingto represent the applicantfairly. See alsoTeamsters Local519 (Rust Engineering),275 NLRB 433 (1985);OperatingEngineers Local 825 (Building Contractors of New Jersey),272 NLRB 186 (1984);Laborers Local 135 (Bechtel), 271NLRB 777 (1984).As was held inElectricalWorkers IBEW Local 11(LA. Chapter of NECA),270 NLRB 424, 425 (1984),which involved the same union as in the instant case:The Board has held that a union which operatesan exclusive hiring hall must represent all individ-uals who seek to utilize the hall in a fair and impar-tialmanner.'The labor organization conductingsuch an operation has a duty to conform with andapply lawful contractual standards in administeringthe referral system,and any departure from the es-tablished procedures resulting in a denial of employ-ment constitutes discrimination which inherently en-courages union membership.Thisdiscriminationconstitutes a violation of Section8(b)(1)(A)and (2)of the Act.87Plumbers Local 725 (Powers Regulator),225 NLRB 138, 143(1976).° Id. at 143;Operating Engineers Local 513 (S J. Groves &SonsCo.), 199 NLRB 921, 922 (1972).In the instant case the Union refused to refer Williamsto the Choi job because it wrongly believed that Wil-liamswas delinquent in his dues to a sister local. As indi-cated above such a refusal to refer is unlawful evenwhere the applicant in fact has not paid dues to a sisterlocal.Here the Union's conduct was particularly harsh.Williams was current in his dues to the sister local. Thesister local was the one which made the mistake and theUnion refused to correct the inequity even though itknew that the mistake had been made. Williams was inno sense a "free rider." He was abiding by all of the le-gitimate hiring hall rules. The Union has neither an equi-table nor a legal defense.5 I find that the Union violatedSection 8(b)(1)(A) and(2) of the Act by refusing to referWilliams to the Choi job on March 12, 1985, because theUnion believed thatWilliamswas delinquent in duesowed to a sister local.6IronWorkers Local433, 272NLRB 530 (1984).CONCLUSION OF LAWBy refusing to referWilliamsto the Choi job onMarch 12, 1985, because the Union believed that Wil-liams was delinquentin dues owedto a sisterlocal, theUnion violatedSection 8(b)(1XA) and (2) of the Act.REMEDYHaving found that the Union engaged in unfair laborpracticeswithin the meaning of Section 8(b)(1)(A) and(2) of the Act, I recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.It is also recommended that the Union make Williamswhole for any loss of earnings suffered on and- afterMarch 12, 1985, by reason of the Union's unlawful refus-al to refer him to work. The amount of backpay shall becomputed in accordance with the formula set forth in F.W.WoolworthCo., 90 NLRB 289 (1950), together withinterest as provided inFlorida Steel Corp.,231NLRB651 (1977).'It is recommendedthat the Union be or-dered to make Williams whole for any rights he wouldhave accrued from any employment relationship improp-erly foreclosed him through the Union's unlawful con-duct and that the Union credit Williams with the hourshe would have worked but for the discrimination, in de-termining his eligibility for class Istatus inthe hiring hallreferral system.As the unlawful conduct of the Unionindicates a pur-pose to limit the lawful rights of applicants for employ-ment, I recommend that the Union be ordered to ceaseand desist from operating its exclusive hiring hall in sucha manner as to cause or attempt to cause any employersubject to the Board's jurisdiction to deny employmentto any employee or applicant for employment because oflack of union membership or payment of union dues,except to the extent permitted by Section 8(a)(3) of theAct.8°In itsbrief the Unionargues that it did not violate the law because itdid notdeviate from its traditional policy of requiring travelers to show apaid up receipt from a sister local. Rather than a viable defense, theUnionhas shown that its traditional policy is unlawful. The Union alsoargues that the dues receipt is needed so that an applicant can be proper-ly identified.Here Williams had a dues receiptfor Februaryand therewas no problem with identification.In addition,Cooley admitted that hedid not referWilliamsbecause he believed Williams was not current inhis dues to the sister local. There was no evidence that Williams failed toproperly identifyhimself.°Williams did not make use of the hiring hall appeals mechanism.However,contractual grievance procedure is not mandatory because theinterest of the employee is clearly in conflictwith that ofthe Union."IronWorkers Local433(RPM Erectors),266 NLRB 154 fn.1(1983).Board deferral is not appropriate.Teamsters Local 519 (Rust Engineering),supra.7 See generallyIsis Plumbing Co.,138 NLRB 716 (1962).° InElectricalWorkers IBEW Local 11 (L.A. Chapter of NECA),270NLRB 424, 425 (1984),the Board found that the same union had operat-Continued ELECTRICALWORKERS IBEWLOCAL 11 (CHOI ENGINEERING)17It is recommended that the Union be ordered to pre-serve and, on request, make available to the Board or itsagents for examination and copying, all records pertain-ing to employment through its hiring hall and all recordsrelevant and necessary for compliance with this recom-mended Order.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed9ORDERThe NationalLaborRelations Board orders that theRespondent,InternationalBrotherhood of ElectricalWorkers,Local 11, AFL-CIO,itsofficers,agents, andrepresentatives, shall1.Cease and desist from(a)Refusing to refer BarrynellWilliams to employ-ment through its exclusive hiring hall because Williamsowes, or because that Union believes Williams owes,dues toLocal 130,International Brotherhood of Electri-calWorkers,AFL-CIO.(b) Operating its exclusive hiring hall in such a manneras to cause or attempt to cause any employer subject tothe jurisdiction of the NationalLaborRelations Board todeny employment to any employee or applicant for em-ployment because of the lack of union membership orpayment of union dues,except to the extent permitted bySection 8(a)(3) of the Act.(c) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed themby Section7 of the Act.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act.(a)Make Barrynell Williams whole for any loss of payand other benefits he may have suffered as a result of itsunlawful refusal to refer himto work,in the manner setforthin the remedy section of this decision.(b)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,socialsecuritypayment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.ed its hiring hall in an unlawful manner.However,even without that pre-vious Board finding,it is apparent from record of this case that the viola-tion stems from a union policy with regard to dues receipts and not to anindividual problem relating to Williams or Choi.9 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(c) Post at its business offices, hiring halls,and meetingplaces copies of the attached notice marked "Appen-dix."10 Copies of the notice,on forms provided by theRegional Director for Region 31, after being signed bytheRespondent'sauthorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted.Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced,or covered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.10 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICETo MEMBERSPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentTo all job applicants using our hiring hall,whether ornot members of International Brotherhood of ElectricalWorkers,Local 11, AFL-CIO:WE WILL NOT refuse to refer Barrynell Williams toemployment through our exclusive hiring hall becauseWilliams owes,or because we believe Williams owes,dues to Local 130, International Brotherhood of Electri-calWorkers,AFL-CIO.WE WILLNOT operate our exclusive hiring hall in suchmanner as to cause or attempt to cause any employersubject to the jurisdiction of the National Labor Rela-tions Board to deny employment to any employee or ap-plicant for employment because of lack of union mem-bership or payment of union dues, except to the extentpermitted by Section 8(aX3) of the Act.WE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section7 of the Act.WE WILL make Barrynell Williams whole for any lossof pay and other benefits he may have suffered as aresult of our unlawful refusal to refer him to work.INTERNATIONAL BROTHERHOOD OF ELEC-TRICALWORKERS,LOCAL 11, AFL-CIO